         Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 1 of 22




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

______________________________
                              )
VETERINARY IMAGING            )
CENTER                        )
OF SAN DIEGO, INC.,           )
                              )
            Plaintiff,        )
                              )
      v.                      )              Civil Action No.
                              )
JOHN DOES 1-16 and,           )
                              )
            Defendants.       )
                              )
______________________________)


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       The plaintiff Veterinary Imaging Center of San Diego, Inc. (“VICSD”), brings this

complaint against the defendants John Does 1-16 and states as follows:

                                          Introduction

1.     VICSD, via its websites at www.vetology.net and www.vetology.ai, provides the

world’s leading online platforms for veterinary teleconsulting/teleradiology and image storage

for general practice veterinarians and veterinary specialists. Commencing on August 4, 2019, it

allowed its users the utilization of a copyrighted database, entitled, “Vetology AI Image Bank,”

containing veterinary radiology images and reports that users could use at no charge to assist

them in formulating veterinary diagnoses. VICSD’s terms of service, as detailed below, only

permitted users to view and use this database for personal, non-commercial research purposes
         Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 2 of 22



and strictly prohibited any commercial or other use, including prohibiting the downloading the

images and reports in bulk.

2.     On diverse dates from November 2019 – March 1, 2020, Defendants launched a

malicious scheme to steal and misuse VICSD’s database by downloading thousands of images

and reports from its database (“the Attack”). Specifically, Defendants used IP addresses located

in Kuala Lumpur, Malaysia, Johannesburg, South Africa. Naples, FL, Tampa, FL, San Diego,

CA, Los Angeles, CA, Richmond Hill, Canada, Maceio, Brazil, Coventry, UK, Poway, CA, St.

Louis, MO, and Miami, FL to coordinate and perform bulk downloading of keyword selected

images and reports from VICSD’s “Vetology AI Image Bank” database. Upon information and

belief, the Defendants intentionally violated VICSD’s terms of use and infringed its copyrights in

order to unfairly gain a competitive advantage by stealing the data in the database in order to

build a competitive database. As a result of Defendants’ actions, VICSD has had to suspend its

database services, suffering the loss of present and future users that were driven to VICSD’s

website by the “Vetology AI Image Bank” database and have spent significant time and expense

containing the damages and mitigating further potential damage from the malicious acts.

3.     VICSD brings this John Doe matter under the Computer Fraud and Abuse Act, 18 U.S.C.

§ 1030 (“CFAA”), the Copyright Act, 17 U.S.C. § 102, the Stored Communications Act, 18

U.S.C. § 2701 and state law causes of action to unmask the perpetrators responsible for the

illegal downloading of the database, to prevent future attacks and pilfering of its database, and to

hold the Defendants accountable by seeking compensation for the economic damages VICSD

suffered as a result of Defendants’ unlawful and malicious conduct.

4.     VICSD does not presently know the identities of Defendants John Does 1-16.

Accordingly, VICSD, by separate motion, will seek the Court’s authorization to conduct



                                                -2-
          Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 3 of 22



discovery from the third parties who have registered the identified IP addresses in order to obtain

Defendants’ identifying information. With this information, VICSD will be in a position to

amend this Complaint to substitute the actual names of the Defendants.

                                             PARTIES

5.      VICSD is a California corporation providing service throughout the United States,

including in Boston, Massachusetts. Its main office is located at 7522 Clairemont Mesa Blvd.,

San Diego, CA 92111 but business activities related to the Vetology AI Solution, including but

not limited to marketing and sales activities associated with customer use of its “Vetology Image

Bank” database are run by its key employee, Eric Goldman, from his office in Wellesley,

Massachusetts. As described further herein VICSD, via its websites at www.vetology.net and

www.vetology.ai, provides the world’s leading online platforms for veterinary

teleconsulting/teleradiology and image storage for general practice veterinarians and veterinary

specialists.

6.      Defendants, John Does 1-16, whose identities are unknown, are individuals or entities

that are responsible for the Attack. Plaintiff is informed and believes and therefore alleges that

each of the fictitious named Defendants is responsible in some manner for the occurrences herein

alleged, and that Plaintiff’s injuries as herein alleged were proximately caused by such

Defendants.

7.      Third Party Mudhook Marketing, Inc., is a Florida corporation with a principal place of

business at 6922 Hollywood Boulevard, Suite 500, Los Angeles, CA 90028 and registered agent

Corporation Service Company, 1201 Hays Street, Tallahassee, FL 32301-2525. Upon

information and belief, Defendant Mudhook Marketing, Inc. is wholly owned by Third Party J2

Global, Inc., a Delaware corporation, which is also located at 6922 Hollywood Boulevard, Suite



                                                -3-
            Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 4 of 22



500, Los Angeles, CA 90028. Both of these entities own and operate IPVanish which is

described below.

8.      Third party American Registry for Internet Numbers (“ARIN”) is a Regional Internet

Registry incorporated in the Commonwealth of Virginia. ARIN manages the distribution of

Internet number resources such as Internet Protocol (“IP”) Addresses for the United States,

Canada, and many Caribbean and North American islands. ARIN’s mailing address is PO Box

232290, Centreville, Virginia 20120.

                                 JURISDICTION AND VENUE

9.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

and 1338(a), as this action raises federal questions arising under the laws of the United States,

and pursuant to the CFAA claims, 18 U.S.C. § 1830 et seq., and the Copyright Act, 17 U.S.C. §

101, et seq. This Court also has jurisdiction over the state law claims set forth in this action

pursuant to 28 U.S.C. § 1367 (supplemental jurisdiction over state law claims).

10.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and (c), because a

substantial part of the events or omissions giving rise to the claims occurred in this judicial

district or will occur in this judicial district; and VICSD’s headquarters are located in the judicial

district.

11.     Defendants’ whereabouts are presently unknown. Upon information and belief,

Defendants have directed the acts complained of herein toward the Commonwealth of

Massachusetts and likely have utilized instrumentalities located in the Commonwealth of

Massachusetts to carry out the acts complained of herein.

12.     Defendants have undertaken the intentional acts alleged herein with knowledge that such

acts would negatively impact VICSD, thereby injuring VICSD which has an office located in the



                                                 -4-
         Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 5 of 22



Commonwealth of Massachusetts. Therefore, this Court has personal jurisdiction over the

Defendants.

                                     FACTUAL BACKGROUND

13.    VICSD, via its websites at www.vetology.net and www.vetology.ai, provides the

world’s leading online platforms for veterinary teleconsulting/teleradiology and image storage

for general practice veterinarians and veterinary specialists. Among other services, it offers

Vetology AI, a software service for veterinary radiology that uses artificial intelligence and

machine learning to read diagnostic images and provide reports within minutes.

14.    One service provided by VICSD is a large database of veterinary radiology images and

reports called “Vetology AI Image Bank,” that users may use at no charge to assist them in

formulating veterinary diagnoses. Beginning August 4, 2019, visitors to the website

www.vetology.ai could, using the “Vetology AI Image Bank” database, search and view

thousands of keyword tagged radiograph images and accompanied radiology reports that have

been curated, cataloged, organized and stored in an online digital database. Each image and

report in the “Vetology AI Image Bank” database is assigned a unique number that is used to

identify the image and report in the search and download processes.

15.    At all times relevant hereto and including during the time period from November 2019-

March 1, 2020, users to VICSD’s websites, at www.vetology.net and www.vetology.ai,, were

able to access the “Vetology AI Image Bank” database, but subject to specific terms of use

which, in relevant part stated:

       2. License.

       Subject to the terms of this Agreement, VETOLOGY AND VETOLOGY INNOVATIONS
       and its partners, hereby grant Users a limited, clinic or hospital staff wide, non-sub licensable,
       non-transferable, nonexclusive license to download, install and use the VETOLOGY AND
       VETOLOGY INNOVATIONS and its partners Software on the number of computers
       specified. For avoidance of doubt, Users are permitted to use the VETOLOGY AND


                                                     -5-
         Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 6 of 22



       VETOLOGY INNOVATIONS and its partners Software for work, in accordance with the
       terms of this Agreement. The VETOLOGY AND VETOLOGY INNOVATIONS and its
       partners Software may be used only to access VETOLOGY AND VETOLOGY
       INNOVATIONS and its partners Services, and must be used in accordance with any
       instructions provided to Users by VETOLOGY AND VETOLOGY INNOVATIONS and its
       partners. The term “VETOLOGY AND VETOLOGY INNOVATIONS and its partners
       Software” also includes any documentation (whether included in the download or accessible
       online), and any Updates provided by VETOLOGY AND VETOLOGY INNOVATIONS and
       its partners pursuant to Section 6, below.
       In consideration for your agreement to the terms and conditions contained here, VETOLOGY
       AND VETOLOGY INNOVATIONS grants you permission to view and use the Vetology.ai
       dataset for personal, non-commercial research. You may not otherwise copy, reproduce,
       retransmit, distribute, publish, commercially exploit or otherwise transfer any material.
       3. License Restrictions.
       VETOLOGY AND VETOLOGY INNOVATIONS and its partners Software is licensed, not
       sold to Users, and is licensed only for Users clinic or hospital’s use. Users may not sell,
       assign, rent, lease, distribute, export, act as an intermediary or provider, or otherwise grant
       rights or account access to third parties with regard to all or any part of the VETOLOGY
       AND VETOLOGY INNOVATIONS and its partners Software, or the VETOLOGY AND
       VETOLOGY INNOVATIONS and its partners Services. Users may not, and Users may not
       permit others to, reproduce, modify, reverse-engineer, decompile, disassemble, or attempt to
       discover the source code, structure or sequence, or otherwise hack, the VETOLOGY AND
       VETOLOGY INNOVATIONS and its partners Software, and have no rights to create
       derivate works from the VETOLOGY AND VETOLOGY INNOVATIONS and its partners
       Software or Intellectual Property. Permission is granted to view and use the Vetology.ai
       dataset without charge for personal, non-commercial research purpose ONLY. Any
       comericial use, sale, or other monetization of the dataset or a derivative product created from
       use of the dataset is strictly prohibited. VETOLOGY AND VETOLOGY INNOVATIONS
       retains all rights, title, and interest in the datasets and products created from the dataset. You
       must not remove or alter any copyright or other proprietary notices in the Vetology.ai
       dataset. In the event that VETOLOGY AND VETOLOGY INNOVATIONS determines that
       the recipient has violated this Agreement or other impermissible use has been made,
       VETOLOGY AND VETOLOGY INNOVATIONS may direct that data recipient
       immediately return all copies of the dataset and retain no copies thereof even if you did not
       cause the violation or impermissible use.


16.    VICSD employed these terms of use in order to protect its rights in all of its intellectual

property, including its rights in the Vetology AI Image Bank,” database and underlying content.

17.    VICSD owns some of the radiograph images that it stores in its “Vetology AI Image

Bank,” database, including radiographs that its employees created over its many years of

operations. With respect to the majority of the radiograph images in the “Vetology AI Image

Bank” database, VICSD acquired them over the course of its many years from third parties, other


                                                      -6-
          Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 7 of 22



veterinarians, who either provided the images when seeking services from VICSD or uploaded

the radiograph images to its platform. By its terms of service, VICSD acquired the right to

market, use, distribute and license the radiograph images in its own platforms and services, and

thereby used them in its “Vetology AI Image Bank” database.

18.    VICSD created and owns all of the diagnostic reports in the “Vetology AI Image Bank”

database. Over its many years of operations, VICSD’s highly trained radiologists authored the

diagnostic reports one by one. More recently, VICSD’s radiologists have created reports with

the assistance of Vetology’s artificial intelligence, but VICSD’s employees continue to actually

author the final reports.

19.    VICSD registered the “Vetology AI Image Bank” database with the U.S. Copyright

Office on April 30, 2020 consisting of the database as it existed when it was first published via

its website on August 4, 2019. The database was created by VICSD’s employees including Seth

Wallack as a work for hire in which they engaged in original selection, coordination and

arrangement of the database. On April 30, 2020, VICSD was notified that the U.S. Copyright

Office issued Certificate of Registration No. TX 8-865-894 encompassing the work, but it has

not yet received the official copy due to delays caused by the COVID-19 pandemic.

20.    On diverse dates from November 2019 – March 1, 2020, Defendants launched a

malicious scheme to steal and misuse VICSD’s “Vetology AI Image Bank” database by

downloading thousands of images and reports from its database—the Attack. Specifically,

Defendants used IP addresses located in Kuala Lumpur, Malaysia, Johannesburg, South Africa.

Naples, FL, Tampa, FL, San Diego, CA, and Los Angeles, CA to perform bulk downloading of

images and reports from VICSD’s “Vetology AI Image Bank” database.




                                               -7-
         Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 8 of 22



21.    Defendants copying and use of VICSD’s “Vetology AI Image Bank” database by

downloading thousands of images and reports from its database was done without permission or

authorization of VICSD.

22.    Upon information and belief, on diverse dates from November 2019 – March 1, 2020 the

Defendants intentionally violated VICSD’s terms of use and infringed its copyrights in order to

unfairly gain a competitive advantage by stealing the data in the database—likely done in order

to build a competitive database.

23.    As a result of Defendants’ actions, VICSD has had to suspend its database services,

suffering the loss of present and future users that were driven to VICSD’s website by the

“Vetology AI Image Bank” database and have spent significant time and expense containing the

damages and mitigating further potential damage from the malicious acts. Much of the expense

and damage incurred by VICSD was incurred and managed by its key employee, Eric Goldman,

from his office in Wellesley, Massachusetts.

24.    VICSD brings this action to stop Defendants from harming it and its customers through

the malicious use of the IP addresses that were central to Defendants’ Attack and scheme to steal

the data in the “Vetology AI Image Bank” database.

25.    The Attack was a clear violation of VICSD’s terms of use which prohibits users to

“permit others to, reproduce, modify, reverse-engineer, decompile, disassemble, or attempt to

discover the source code, structure or sequence, or otherwise hack, the VETOLOGY AND

VETOLOGY INNOVATIONS and its partners Software, and have no rights to create derivate

works from the VETOLOGY AND VETOLOGY INNOVATIONS and its partners Software or

Intellectual Property.” The terms of use also state that “Permission is granted to view and use

the Vetology.ai dataset without charge for personal, non-commercial research purpose ONLY.



                                               -8-
         Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 9 of 22



Any comericial (sic) use, sale, or other monetization of the dataset or a derivative product

created from use of the dataset is strictly prohibited.”

26.    After discovering the Attack, VICSD personnel immediately worked to identify the

nature and source of the Attack. VICSD discovered the Defendants used several IP addresses to

coordinate and perpetrate the Attack. The following is a list of these IP addresses, their

geographic locations, and the internet service provider (ISP) utilized:


 Attacking IP       Geographic        ISP                  Suspected      Device        Screen
 Addresses          Location                               IP Vanish      and/or      resolution
                                                                          OS used     and search
                                                                                         used
 175.143.102.X      Kuala             TM Net (located          Yes        Windows     1024 x 768
                    Lumpur,           in Australia)                          7
                    Malaysia
 41.144.79.0        Johannesburg,     telkomadsl.co.za         Yes        Windows     1920 x 1080
                    South Africa                                             10-
                                                                          Google
                                                                          Chrome
                                                                            80.0
 105.22.34.0        Johannesburg,     Seacom                   Yes        Windows     1920 x 1080
                    South Africa                                              10
 75.147.151.0       Naples,           Comcast                   ?           Apple      375 x 812
                    Florida           Business                             iPhone     1920 x 1080
                                                                             And
                                                                          Windows
                                                                              10
 68.101.188.0       San Diego,        Cox                      No           Apple      375 x 812
                    California        Communications                       iPhone
 173.169.199.0,     Tampa,            Spectrum                  ?           Apple      375 x 812
                    Florida                                                iPhone
 174.227.133.0      Orlando,          Verizon Wireless          ?           Apple      414 x 896
                    Florida                                                iPhone
 107.77.22.70       Los Angeles,      AT& T Wireless            ?           Apple      414 x 736
                    California                                             iPhone
 216.151.180.0      Unknown           IPVanish                 Yes          Apple      375 x 812
                                                                           iPhone
 99.228.114.0       Richmond          Rogers Cable             Yes        Windows      1920x1080
                    Hill, Canada                                              10
 12.70.70.0         Anaheim,          AT&T Services            Yes        Mac OS       1440 x 900
                    California                                                X

                                                 -9-
         Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 10 of 22



 179.182.1.0        Maceio, Brazil        Vivo               No       Windows      1366 x 768
                                                                          8.1
 5.151.178.0        Coventry, UK          Cablecom          Yes          Apple      414 x 736
                                          Networking                    iPhone
 72.214.58.0        Poway,                Cox Business       No       Windows      1920 x 1080
                    California                                             7
 24.217;237.0       St. Louis, MO         Spectrum          Yes       Windows      1920 x 1080
                                                                      10
 107.77.216.0       Miami, Florida AT&T wireless              ?       Apple         414 x 896
                                                                      iPhone


27.    Third party ARIN is responsible for managing and distributing Internet number resources

such as IP addresses in the United States, Canada, and other areas of North America. Based on

directories of the registrants of IP Addresses published by ARIN and other sources, VICSD

determined that some of the U.S. IP addresses used in the Attack are registered to “IPVanish” a

commercial VPN service based in the United States which is owned and operated by Third Party

Mudhook Marketing, Inc., a Florida corporation with a principal place of business at 6922

Hollywood Boulevard, Suite 500, Los Angeles, CA 90028 and registered agent Corporation

Service Company, 1201 Hays Street, Tallahasee, FL 32301-2525. Upon information and belief,

Third Party Mudhook Marketing, Inc. is wholly owned by Third Party J2 Global, Inc., a

Delaware corporation, which is also located at 6922 Hollywood Boulevard, Suite 500, Los

Angeles, CA 90028.

28.    IPVanish is a commercial virtual private network service based in Los Angeles,

California that operates a software platform through the website www.ipvanish.com by which its

users can mask their true IP address and use a decoy IP address which appears in one of more

than its 75 different server locations.

29.    According to the company’s website, IPVanish specifically targets customers who want

to mask their IP addresses. “IPVanish provides a secure environment for everyday internet


                                                  - 10 -
         Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 11 of 22



activity. Once you establish a VPN connection, all of your online traffic (web browsing, video

streaming, messaging, file-sharing, etc.) passes through our encrypted tunnel, while your

identifying IP address is concealed.”

30.    On or about May 5, 2020, VICSD issued and served a copyright infringement notification

to IPVanish’s designated agent to receive notices pursuant to the Digital Millennium Copyright

Act (DMCA”), 17 U.S.C. §512(h) relating to the copying and downloading of VISCD’s

copyrighted material via IPVanish owned IP addresses. Specifically, VICSD notified IPVanish

that the above-referenced IP addresses belonged to IPVanish and were used in the Attack against

VICSD in violation of IPVanish’s own DMCA policy which purports to “respect the intellectual

property of others, and we ask our users to do the same.” VICSD also informed IPVanish that the

Attack had a negative impact on VICSD’s business operations and asked that IPVanish

immediately stop activity originating from its networks, cease and desist any such activity and to

contact its user and the parties involved in the Attack and inform them to cease and desist any

such activity. VICSD also requested that IPVanish identify the parties involved in this activity.

IPVanish did not respond to this message.

31.    VICSD also issued and served IPVanish an abuse report via its published abuse reporting

email address. VICSD notified IPVanish that the above-referenced IP addresses belonged to

IPVanish and were used in the Attack against VICSD in violation of IPVanish’s own terms of

use, policy which states that: “You agree to comply with all applicable laws and regulations in

connection with your use of the Services. You may not use our Services, or our Software or

System, to post or transmit any illegal material, including without limitation any transmissions

that would constitute a criminal offense, give rise to civil liability, or otherwise violate any local,

state, national or international law or regulation. In particular, the following is a representative,



                                                - 11 -
         Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 12 of 22



non-exhaustive list of acts that are prohibited:”. VICSD also informed IPVanish that the Attack

had a negative impact on VICSD’s business operations and asked that IPVanish immediately

stop activity originating from its networks, cease and desist any such activity and to contact its

user and the parties involved in the Attack and inform them to cease and desist any such activity.

VICSD also requested that IPVanish identify the parties involved in this activity. IPVanish did

not respond to this message.

32.    Upon information and belief, IPVanish will continue to fail and refuse to provide VICSD

with the Defendants’ information absent a properly served subpoena or law enforcement

investigative request.

33.    As the direct and proximate result of the Attack which, among other things, caused

VICSD to suspend its database services, suffer the loss of present and future users that were

driven to VICSD’s website by the “Vetology AI Image Bank” database, and spend significant

time and expense containing the damages and mitigating further potential damage from the

malicious acts, VICSD suffered monetary harm in the form of lost business and costs for

recovery in an amount that has not yet been determined, but certainly in excess of $5,000.

34.    Despite its efforts, VICSD is unable to identify the true source of the Attack because it

has not received any helpful information from IPVanish. VICSD, therefore, brings this action to

uncover the identities of the attackers and prosecute claims against them for their copyright

infringement and the other harm they caused VICSD and take actions to prevent the Defendants

from causing VICSD further harm.

35.    Because IPVanish and other third parties are in possession of information concerning the

identity of the Defendants, such as names, other IP addresses, and email addresses, VICSD, by

separate motion, will seek the Court’s authorization to conduct emergency discovery from the



                                               - 12 -
         Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 13 of 22



third parties who have registered the identified IP addresses in order to obtain Defendants’

identifying information and thereafter amend this Complaint to substitute the actual names of the

Defendants.

                                     CAUSES OF ACTION

                                            COUNT I

      (VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT, 18 U.S.C. § 1030)

36.     VICSD repeats and re-alleges the allegations contained in each and every preceding

paragraph of this Complaint.

37.     VICSD’s computers are involved in interstate and foreign commerce and communication

and are protected computers under 18 U.S.C. § 1030(e)(2).

38.     By reason of the acts and omissions complained of herein including the Attack,

Defendants, and/or others acting in concert with Defendants, or with their knowledge, knowingly

accessed a computer protected by the CFAA with authorization but exceeded the authorized

access and used that access improperly to cause damages to VICSD.

39.     Defendants’ Attack negatively impacted VICSD’s business and indirectly prevented

authorized users from actively engaging with the VICSD’s website and its “Vetology AI Image

Bank” database.

40.     As a result of Defendants’ conduct, VICSD suffered damages in excess of the $5,000

statutory minimum. VICSD has been damaged by Defendants’ actions, including experiencing

decreased use of its website and platform, expending resources to respond to the Attack, paying

for attorneys, and paying the cost of staff dealing with the Attack.

41.     VICSD also suffered irreparable and incalculable harm and injuries resulting from

Defendants’ conduct in the form of damages to its customers’ goodwill and trust.



                                               - 13 -
        Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 14 of 22



42.    Defendants violated the CFAA, and are likely to continue with their unlawful behavior

unless enjoined from doing so. If not enjoined, Defendants actions create the risk of irreparable

harm, in that their actions could permanently damage VICSD’s relationships with its user base

and/or cause additional disruptions in service and downtime of VICSD’s operations. VICSD’s

legal remedies may be inadequate because, if and when its relationships with its user base are

damaged, monetary damages may not restore those relationships.

                                           COUNT II

         VIOLATION OF STORED COMMUNICATIONS ACT, 17 U.S.C. § 2701

43.    VICSD repeats and re-alleges the allegations contained in each and every preceding

paragraph of this Complaint.

44.    The files stored on VICSD’s computers are involved in interstate and foreign commerce

and are electronic communications under 18 U.S.C. § 2510(12) and VICSD’s website and its

“Vetology AI Image Bank” database are an electronic communication services under 18 U.S.C. §

2510(15).

45.    Defendants violated the Stored Communications Act (“SCA”), 18 U.S.C. § 2701, by

intentionally accessing without authorization and/or by intentionally accessing in excess of their

authorization a facility through which an electronic service is provided and thereby obtaining

access to electronic communications while they were in storage in such facility.

46.    Defendants knowingly and intentionally, without authorization and/or by exceeding his

authorization, accessed and downloaded files from the “Vetology AI Image Bank” database,

which are “facilities” under the SCA.




                                              - 14 -
        Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 15 of 22



47.    The VICSD files accessed and downloaded were in storage in the above-mentioned

facilities at the time Defendants accessed and downloaded them without authorization or in

excess of authorization.

48.    Defendants’ actions in violation of the SCA were willful and intentional. Despite

knowing that their access to the facility was excessive not authorized by VICSD’s terms of

service, Defendants continued to access and download electronic communications.

49.    VICSD has been damaged by Defendants’ conduct.

50.    Defendants violated the SCA, and are likely to continue with their unlawful behavior

unless enjoined from doing so. If not enjoined, Defendants actions create the risk of irreparable

harm, in that their actions could permanently damage VICSD’s relationships with its user base

and/or cause additional disruptions in service and downtime of VICSD’s operations. VICSD’s

legal remedies may be inadequate because, if and when its relationships with its user base are

damaged, monetary damages may not restore those relationships.

                                           COUNT III

           COPYRIGHT INFRINGEMENT IN VIOLATION OF 17 U.S.C. § 501

51.    VICSD repeats and re-alleges the allegations contained in each and every preceding

paragraph of this Complaint.

52.    VICSD owns valid copyrights in its “Vetology AI Image Bank” database and in each of

the reports identified in Certificates of Registration No. TX 8-865-894.

53.    Defendants, through the acts of its employees and agents, copied, reproduced, distributed,

created derivative product and made other infringing uses of the copyrighted work owned by

VICSD, without permission or authorization from VICSD, in violation of 17 U.S.C. § 501.




                                              - 15 -
        Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 16 of 22



54.    Defendants actions of acquiring Vetology AI Image Bank database content was

performed directly through Vetology created interface and schema. At no time did defendants

use an alternate means of accessing database content.

55.    Defendants have directly, vicariously and/or contributorily infringed the copyright of the

work identified herein, without permission or authorization from VICSD, in violation of 17

U.S.C. § 501.

56.    Upon information and belief, Defendants infringements of the copyright identified herein

are continuing in violation of 17 U.S.C. § 501.

57.    Defendants had actual knowledge that its conduct constituted infringement of VICSD’s

copyrights in those work, recklessly disregarded the possibility that its conduct represented

infringement of those copyrights or was aware of the high probability that it was engaged in

copyright infringement. As such, Defendants have acted willfully in infringing the copyrights in

the work identified herein.

58.    VICSD is entitled to recover its actual damages and an award of any profits attributable

to Defendants’ infringement of copyrights, pursuant to 17 U.S.C. §504(b). In the alternative,

VICSD is entitled to statutory damages, pursuant to 17 U.S.C. §504(c).

59.    Any award of statutory damages to VICSD should be enhanced in accordance with 17

U.S.C. § 504(c)(2) due to Defendants willful infringements of copyrights.

60.    VICSD is entitled to injunctive relief and an order impounding all infringing materials

and derivative products. VICSD has no adequate remedy at law for Defendants’ wrongful

conduct because, among other things, (a) the copyrights in the works owned or exclusively

licensed to VICSD are unique and valuable properties; (b) Defendants’ infringements interfere

with VICSD’s goodwill and customer relations, and its image contributors, and harm VICSD


                                              - 16 -
        Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 17 of 22



such that VICSD could not be made whole by any monetary award; and (c) Defendants’

infringements of copyrights, and the resulting damage to VICSD, are continuing. VICSD is

entitled therefore to injunctive relief pursuant to 17 U.S.C. § 502, and an order impounding all

infringing materials pursuant to 17 U.S.C. § 503.

61.    VICSD is also entitled to recover its attorney’s fees and costs pursuant to 17 U.S.C. §

505.

                                           COUNT IV

                                    BREACH OF CONTRACT

62.    VICSD repeats and re-alleges the allegations contained in each and every preceding

paragraph of this Complaint.

63.    A contract between VICSD and Defendants existed whereby VISCD agreed to provide

veterinary teleconsulting/teleradiology and image storage services, including access to a large

database of veterinary radiology images and reports called “Vetology AI Image Bank,” via its

websites at www.vetology.net and www.vetology.ai to users and visitors to its websites in

exchange for their agreement to adhere to VISCD’s terms of service.

64.    At all times relevant hereto and including during the time period from November 2019-

March 1, 2020, users to VICSD’s websites, at www.vetology.net and www.vetology.ai,, were

able to access the “Vetology AI Image Bank” database, but subject to specific terms of use

which have been alleged above.

65.    VICSD’s term of service were reasonably communicated to the Defendants and were

accepted by their use of website.




                                              - 17 -
         Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 18 of 22



66.    VICSD fully performed its obligations to Defendants in providing its veterinary

teleconsulting/teleradiology and image storage services, including access the “Vetology AI

Image Bank” database.

67.    Defendants breached VICSD’s terms of service by reason of the acts and omissions

complained of herein including the Attack. Specifically, Defendants, and/or others acting in

concert with Defendants, or with their knowledge, breached its terms of service when

Defendants knowingly accessed VICSD’s “Vetology AI Image Bank” database and without

authorization downloaded thousands of images and reports from its database.

68.    The Defendants’ Attack was a clear violation of VICSD’s terms of use which prohibits

users to “permit others to, reproduce, modify, reverse-engineer, decompile, disassemble, or

attempt to discover the source code, structure or sequence, or otherwise hack, the VETOLOGY

AND VETOLOGY INNOVATIONS and its partners Software, and have no rights to create

derivate works from the VETOLOGY AND VETOLOGY INNOVATIONS and its partners

Software or Intellectual Property.” The terms of use also state that “Permission is granted to

view and use the Vetology.ai dataset without charge for personal, non-commercial research

purpose ONLY. Any commercial (sic) use, sale, or other monetization of the dataset or a

derivative product created from use of the dataset is strictly prohibited.”

69.    As a result of Defendants’ breach of contract, VICSD has suffered damages.

                                            COUNT V

               VIOLATION OF CALIFORNIA PENAL CODE SECTION 502

70.    VICSD repeats and re-alleges the allegations contained in each and every preceding

paragraph of this Complaint.




                                               - 18 -
        Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 19 of 22



71.    VICSD’s computers are involved in interstate and foreign commerce and communication

and are protected computers under California Penal Code section 502 which imposes liability on

a person who “[k]nowingly accesses and without permission takes, copies, or makes use of any

data from a computer, computer system, or computer network, or takes or copies any supporting

documentation, whether existing or residing internal or external to a computer, computer system,

or computer network.” Id. § 502(c)(2).

72.    By reason of the acts and omissions complained of herein including the Attack,

Defendants, and/or others acting in concert with Defendants, or with their knowledge, knowingly

accessed a computer protected by the Section 502 with authorization but exceeded the authorized

access and used that access improperly to cause damages to VICSD.

73.    Defendants’ Attack negatively impacted VICSD’s business and indirectly prevented

authorized users from actively engaging with the VICSD’s website and its “Vetology AI Image

Bank” database.

74.    As a result of Defendants’ conduct, VICSD suffered damages. VICSD has been damaged

by Defendants’ actions, including experiencing decreased use of its website and platform,

expending resources to respond to the Attack, paying for attorneys, and paying the cost of staff

dealing with the Attack.

75.    VICSD also suffered irreparable and incalculable harm and injuries resulting from

Defendants’ conduct in the form of damages to its customers’ goodwill and trust.

76.    Defendants violated Section 502, and are likely to continue with their unlawful behavior

unless enjoined from doing so. If not enjoined, Defendants actions create the risk of irreparable

harm, in that their actions could permanently damage VICSD’s relationships with its user base

and/or cause additional disruptions in service and downtime of VICSD’s operations. VICSD’s



                                              - 19 -
        Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 20 of 22



legal remedies may be inadequate because, if and when its relationships with its user base are

damaged, monetary damages may not restore those relationships.

                                    DEMAND FOR RELIEF

WHEREFORE, VICSD requests that this Court order the following relief:

   A.      Enter judgment in favor of VICSD and against the Defendants on all Counts;

   B.      Enter a judgment that Defendants infringed VICSD’s copyrights of the works

           identified herein in violation of 17 U.S.C. § 501;

   C.      Enter an order requiring Defendants, and all persons in active concert or participation

           with them who receive actual notice or knowledge of an injunction by personal

           service or otherwise, be enjoined and restrained preliminarily and permanently, from

           accessing, using, or in any way interacting with, either directly, indirectly or by

           proxy, in any manner, any domain owned, operated or controlled by VICSD,

           including www.vetology.net and www.vetology.ai,, or knowingly or recklessly

           causing others to do the same;

   D.      Enter an order, pursuant to 17 U.S.C. § 502(a), enjoining and restraining Defendants

           and any persons or entities acting directly or indirectly on their behalf, from

           reproducing, distributing, displaying or making any other infringing uses of the work

           identified herein;

   E.      Enter an order, pursuant to 17 U.S.C. § 504(b), declaring that Defendants act as

           constructive trustees for the benefit of VICSD as to all profits it received from its

           infringing uses of the work identified herein, and requiring Defendants to provide

           VICSD a full and complete accounting of all profits they received;




                                               - 20 -
     Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 21 of 22



F.    Enter judgment awarding compensatory money damages in an amount to be proven at

      trial, but in excess of $5,000 including but not limited to an award of actual damages

      suffered by VICSD as a result of violations of the CFAA, SCA, infringements of

      copyrights in the work identified herein,

G.    Enter judgment awarding VICSD Defendants’ profits attributable to its copyright

      infringements, pursuant to 17 U.S.C. § 504(b) or (2) an award of statutory damages

      pursuant to 17 U.S.C. § 504(c);

H.     Award enhanced statutory damages of $150,000 per infringement, pursuant to 17

      U.S.C. § 504(c)(2), due to Defendants’ willful infringements of copyrights;

I.    Enter judgment ordering that, because of the willful and deliberate nature of

      Defendants’ acts, and the willful disregard for Plaintiff’s rights, Defendants be

      required to pay Plaintiff punitive/exemplary or trebled damages in an amount

      determined by law and at trial;

J.    Enter judgment ordering Defendants to pay Plaintiff’s reasonable attorney’s fees and

      costs pursuant to the CFAA, SCA, 17 U.S.C. § 505 and other applicable statutes;

K.    Enter judgment awarding Plaintiff all legally available pre-judgment and post-

      judgment interest on any award determined by the Court;

L.    Order such further relief as the Court may deem just and reasonable.




                                         - 21 -
      Case 1:20-cv-10927-RWZ Document 1 Filed 05/14/20 Page 22 of 22




                                     JURY DEMAND

     VICSD demands a trial by jury of all issues so triable.

Dated: May 14, 2020                            Respectfully submitted,

                                               PLAINTIFF
                                               Veterinary Imaging Center of San Diego, Inc.
                                               By his attorneys,


                                               /s/ J. Mark Dickison
                                               J. Mark Dickison (BBO #629170)
                                               John R. Bauer (BBO #630742)
                                               LAWSON & WEITZEN, LLP
                                               88 Black Falcon Avenue
                                               Boston, MA 02210
                                               Telephone (617) 439-4990
                                               Facsimile (617) 439-3987
                                               mdickison@lawson-weitzen.com
                                               jbauer@lawson-weitzen.com




                                            - 22 -
